DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 17, 18 and 20 have been amended.  Claims 1-20 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/28/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-16 are drawn to a method for health trend analysis and inspection which is within the four statutory categories (i.e. process).   Claims 17-19 are drawn to a system for health trend analysis and inspection which is within the four statutory categories (i.e. machine).  Claim 20 is drawn to a non-transitory medium for health trend analysis and inspection which is within the four statutory categories (i.e. manufacture).   
Claims 1-16 (Group I) recite: 
detecting a presence of a user; 
determining that a threshold time period has elapsed;
retrieving, from a server, a health query customized for the user based on a patient data store associated with the user; 
prompting the user to provide a response to the health query;
wherein the health query comprises an instruction to capture a diagnostic image of a body area of the user via an imaging device that automatically determines a response by continuously capturing video and selecting one or more frames having imaging parameters corresponding to parameters in the patient data store; 
gathering a patient sentiment from the captured video;
storing the response to the health query and an associated timestamp in a secure package; and 
uploading the secure package to the server via an available network connection to cause the server to: 
store the response to the health query, the patient sentiment, and the associated timestamp in the patient data store associated with the user and a patient demographic information; and 
perform an action based on one or more analysis algorithms applied on the patient data store associated with the user, wherein the one or more analysis algorithms are updated to reflect demographic trends corresponding to the patient demographic information of the user.  
The bolded limitations, given the broadest reasonable interpretation, cover mathematical formulas, a certain method of organizing human activity because it recites fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  Any limitations not identified above as part of the method of organizing human activity (the underlined limitations) are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 17-20 is identical as the abstract idea for Claims 1-16 (Group I), because the only difference is they are directed towards different statutory categories.
Dependent Claims 2-16 and 18-19 include other limitations, for example Claim 2 recites wherein the determining that the threshold time period has elapsed comprises: querying the server for a most recent health query response time from one or more devices associated with the user; and determining that an elapsed time from the most recent health query response time exceeds the threshold time period, Claims 3 and 18 recite wherein the health query comprises an instruction to capture a body area of the Claim 4 recites wherein the detecting the presence of the user comprises: capturing an image via an imaging device; and  29Attorney Docket No. 103072-0017 determining that the user is present in the image, Claim 5 recites wherein the detecting the presence of the user comprises: detecting a plurality of user inputs within a time period; and determining that the plurality of user inputs exceeds an idle threshold, Claim 6 recites wherein the health query comprises an open ended wellness query that does not comprise a multiple choice question, Claim 7 recites wherein the threshold time period does not exceed one week, Claim 8 recites wherein the one or more analysis algorithms further utilize patient data stores associated with other users, Claim 9 recites wherein the action comprises storing a flag in the patient data store associated with the user, wherein the flag indicates a match to a particular diagnosis, Claim 10 recites wherein the action comprises one of: sending an alert to a healthcare provider associated with the user; or sending a notification to a device associated with the user, Claims 11 and 19 recite wherein the uploading further causes the server to, prior to the performing the action: determine that an updated diagnostic profile is available for the one or more analysis algorithms; and update the one or more analysis algorithms based on the updated diagnostic profile, Claim 12 recites wherein prior to storing the response to the health query and the associated timestamp in the secure package, the method further comprises: 30Attorney Docket No. 103072-0017 filtering the response to the health query to remove information that is duplicative or irrelevant to the health query, Claim 13 recites wherein the uploading further causes the server to categorize the response to the health query based on a comparison with prior responses stored in the patient data store Claim 14 recites wherein the uploading further causes the server to categorize the response to the health query based on a comparison to a database using keyword matching or natural language processing, Claim 15 recites wherein the secure package and the patient data store associated with the user are each encrypted, and Claim 16 recites wherein prior to storing the response to the health query and the associated timestamp in the secure package, the method further comprises: receiving user input comprising one of speech, text, or handwriting; and parsing the user input to generate the response to the health query, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 17 and 20.
Furthermore, Claims 1-20 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea, also including the memory and processor of claim 17) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a server, processor and memory, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0027] and [0029] of the present Specification, see MPEP 2106.05(f)
add insignificant extra-solution activity to the abstract idea – for example, the recitation of detecting a presence of a user, gathering patient sentiment from captured video, storing the response to the health query, the patient sentiment, and an associated timestamp, which amounts to 
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0029] of the Specification discloses that the additional elements (i.e. server, processor and memory) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. uploading data, storing data, generating an alert of notification) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives response data, and transmits the data to a server over a network, for example the Internet;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining that a threshold time period has elapsed) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of the response to the health query data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing health query customized for the user data in a database and/or electronic memory, and retrieving the health query data from storage in order to prompt the user to provide a response;
Dependent Claims 2-16 and 18-19 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the querying the server, Claims 2-4, 16 and 18), performing repetitive calculations (e.g. the determining that an elapsed time from the most recent health query response time exceeds the threshold time period and determining that a plurality of inputs exceeds an idle threshold time features of dependent Claims 2 and 5), electronic recordkeeping (e.g. the utilization of patient data stores associated with other users feature of dependent Claim 8), and/or further define the data (e.g., the health query comprising an open ended wellness query feature of dependent Claim 6).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “gathering a patient sentiment from the captured video” in line 14.  The instant disclosure does not have support for “gathering a patient sentiment from the captured video.”  The captured video or images are disclosed as capturing video of a particular body part or area, such as the site of skin rash on a user’s arm or a surgery site to monitor the recovery from surgery (see at least paragraph [0041]).  While the instant disclosure does discuss analyzing patient sentiment, it does not disclose “gathering” patient sentiment, just analyzing patient sentiment to detect trends over time (see at least paragraph [0066).  Paragraph [0072] discloses using natural language parsing algorithms to determine trends in user sentiment based on responses, but does not disclose using captured video to gather 
Claims 2-16 are rejected as they depend from claim 1.  Examiner request that Applicant provide support for the limitations at issues or amend the claims accordingly. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a patient sentiment" in line 14 and “a patient demographic information” in lines 20-21.  It is unclear if the “patient” is the same as the “user” previously mentioned in the claim, which renders the claim indefinite.  Claims 2-16 are rejected as they depend from claim 1.
Appropriate correction is required.


Response to Arguments
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive. 
35 U.S.C. § 101 Rejection
Applicant asserts that claim “recitations improve[s] the field of resource utilization in E-health systems, which typically require significantly computing power” and “improve how health prompts are delivered to users through devices and from a server” and “improve algorithms for tracking user health” which “is intrinsically tied to a networked environment for computing resources and devices” and therefore, the claims are “plainly integrated into a practical application because the claims, as presented improve one or more technical fields (Remarks, page 9).”  It is unclear how the claims result in an improvement to how health prompts are delivered or tracking user health.  Examiner maintains that the claims or instant disclosure do not result in any technical improvements as the claims simply require the use of generic computer technology to perform the claimed invention.  Furthermore, the claim limitations are not interrelated to one another.  For example, step 2 recites “determining that a threshold time period has elapsed,” and but this does not appear to affect the customized query.  The actual delivery of the query is not improved as a result of the claimed invention or disclosure.  
Considering the additional elements (underlined above in the section 101 rejection), there is no improvement to the computing devices themselves, as they just being used as a tool to implement the abstract idea.  Nothing in the claims or specification indicates an improvement in computing devices.  The additional elements found in the claim do not result in a technological improvement as they are determined 
The additional elements do not rise to the level of a practical application.  Any improvement that would result from the claims is not technological.
Applicant asserts that “the combination of the claim recitations improves resource utilization in an E-health system (Remarks, page 9).”
Firstly, as previously stated, the additional elements are nothing more than generic computer hardware and extra-solution activity as indicated in the above rejection.  It is unclear how “resource utilization in an e-health system” is improved by the claimed limitations.   
Furthermore, MPEP § 2106.04(d) includes examples of limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2); 
Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e). 
MPEP § 2106.04(d) includes also includes examples that the courts have also identified limitations that did not integrate a judicial exception into a practical application:
Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and 
Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). 
Examiner maintains the claims do not result in a practical application as the additional elements are extra-solution activity or merely using computers as tools.  
Applicant further argues that similar to Amdocs, the current claims “specify an unconventional technological solution that coordinates delivery of a health query through more than one device/server according to a specified time threshold to enhance use of computing resources across an e-health system (Remarks, page 9-10).”  As 
Applicant furthers argues that providing the user with “an instruction to capture a diagnostic image of a body area of the user via an imagining device…” is a technical and not find in the prior art.  Applicant is reminded that novelty and obviousness are separate inquiries from subject matter eligibility.  See § 2106.05(d).  Furthermore, providing an instruction to do something, is simply displaying data which is construed as extra-solution activity, as indicated in the rejection.  The “implementation” of the abstract is “perform[ing] an action based on one or more analysis algorithms applied on the patient data store associated with the user…” which does not even require the use of the captured diagnostic data.
Applicant further states that the “diagnostic image and patient data store are used—specifically, technically, and in combination—to implement the claimed subject matter of independent claim 1 (Remarks, page 10).”  Again, storing data is construed as extra-solution which does not rise to the level of a practical application or significantly more than the abstract idea itself.  The “implementation” alleged by Applicant as being technical is briefly recited in the claims and fails explain how the data collected above is 
Finally, Applicant states that “the claims are integrated into a practical application, and a human being could not meaningfully interact with the subject matter of the claims without integration thereof into a practical application (Remarks, page 10).”  For the reasons detailed above, the claims do not result in a practical application as the additional elements are merely generic computer hardware used as tools to implement the abstract idea or extra-solution activity.
Therefore, the claims remain rejected under section 101.

35 U.S.C. § 103 Rejection
The section 103 rejection has been withdrawn in view of Applicant’s amendments. 
Examiner notes that there are new section 112 rejections in response to Applicant’s amendments.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686